                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-223-FDW-DCK

 DEITRICH GOODSON and                              )
 JACQUELINE GOODSON,                               )
                                                   )
                   Plaintiffs,                     )
                                                   )
        v.                                         )         ORDER
                                                   )
 LEO'S EXPRESS LOGISTICS, LLC and                  )
 LEONID POPOV,                                     )
                                                   )
                  Defendants.                      )
                                                   )


       THIS MATTER BEFORE THE COURT on “Defendants’ Motion For Extension Of

Time” (Document No. 8) filed June 25, 2019. This matter has been referred to the undersigned

Magistrate Judge pursuant to 28U.S.C §636(b) and immediate review is appropriate. Having

carefully considered the motion, the record, and the applicable authority, the undersigned will

grant the motion, with modification.

       This matter is governed by the “Standing Order Governing Civil Case Management Before

the Honorable Judge Frank D. Whitney.” (3:07-MC-047-FDW, Document No. 2). As such the

“Initial Scheduling Order,” issued in this case on May 10, 2019, provides in pertinent part:

               Extensions of time to serve pleadings shall not be granted except by
               leave of court for good cause shown (consent of opposing counsel
               alone is not sufficient). Absent extraordinary circumstances, no
               party shall receive more than one extension of time to serve a
               pleading, with any such extension being no more than twenty (20)
               days in duration.

(3:07-MC-047-FDW, Document No. 2) (emphasis added).
       Although the pending motion does not strictly comply with Judge Whitney’s requirements,

in this instance the undersigned will grant the motion with modification.

       IT IS, THEREFORE, ORDERED that “Defendants’ Motion For Extension Of Time”

(Document No. 8) is GRANTED with modification. Defendants shall have up to and including

July 22, 2019 to answer or otherwise respond to Plaintiffs’ Complaint.




                                        Signed: June 26, 2019




                                                 2
